Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 1 of 10                  PageID #: 7799




                    IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                          Case No. 16-cr-00744-DKW-1

                 Plaintiff,                          ORDER DENYING
                                                     DEFENDANT’S MOTION FOR
          vs.                                        COMPASSIONATE RELEASE

  JEREMIAH IEREMIA,

                 Defendant.


          Approximately 50 months into his 170-month sentence, Defendant Jeremiah

 Ieremia asks the Court to reduce his sentence to time served because his obesity, in

 light of the COVID-19 pandemic, presents an extraordinary and compelling reason

 warranting such a reduction. The Court disagrees, and, for the reasons set forth

 below, his motion is DENIED.

                               RELEVANT BACKGROUND

          On May 7, 2017, Ieremia pled guilty to methamphetamine distribution-

 related offenses.1 Dkt. No. 187. On October 18, 2018, the Court sentenced

 Ieremia to 170 months’ imprisonment and five years of supervised release. Dkt.

 Nos. 529, 530. The Court imposed a term of imprisonment on the higher end of

 the guideline range due to the quantity of drugs involved, Ieremia’s role as a


 1Aftera hearing, the Court denied Ieremia’s motion to withdraw his guilty plea. See Dkt. Nos.
 408, 439, 459, 467.
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 2 of 10         PageID #: 7800




 manager or supervisor in the drug distribution scheme, and the quality of his

 criminal history, which includes a history of violence. Dkt. No. 531 at 2.

       On December 16, 2020, Ieremia filed a motion for sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt.

 No. 813. Ieremia argues his obesity, in light of the COVID-19 pandemic, presents

 an extraordinary and compelling reason warranting his immediate release. Id. On

 December 30, 2020, the Government filed a response opposing any sentence

 reduction, Dkt. No. 819, to which Ieremia replied on January 6, 2021, Dkt. No.

 821. This order follows.

                               LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:




                                          2
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 3 of 10                PageID #: 7801




        1. the inmate exhausted “all administrative rights to appeal a failure of the
           [Bureau of Prisons] to bring a motion” on his behalf or 30 days has
           lapsed since the relevant warden received a request to do so;

        2. the inmate has established that “extraordinary and compelling reasons
           warrant such a reduction” and that “such a reduction is consistent with
           applicable [Sentencing Commission] policy statements”;

        3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
           and finds the inmate is “not a danger to the safety of any other person or
           the community,” as provided under 18 U.S.C. § 3142(g).

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

 inmate bears the burden of establishing the requirements for a sentence reduction

 by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

 (9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

 defendant’s due process rights “are not violated by placing on him the burden of

 proving mitigating circumstances sufficiently substantial to call for leniency”),

 overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                      DISCUSSION

        The parties dispute only the second and third requirements detailed above.2

 As explained below, Ieremia fails to meet his burden of demonstrating an

 extraordinary and compelling reason warranting a sentence reduction. Even if he

 had, the Court finds the goals of sentencing set forth in Section 3553(a) would not


 2The Government concedes exhaustion. See Dkt. No. 819 at 6–7; see also Dkt. No. 813-6
 (compassionate release request sent to warden on August 20, 2020); Dkt. No. 813-7 (warden’s
 denial of Ieremia’s request on October 13, 2020).

                                              3
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 4 of 10                     PageID #: 7802




 be served if a sentence reduction is granted, and Ieremia remains a danger to the

 community. For these reasons, his motion is DENIED.

 I.     Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons” and only if “such a reduction is

 consistent with applicable policy statements issued by the Sentencing

 Commission” (the “Commission”). As this Court has explained, it is bound by the

 Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

 “extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

 United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

 Haw. July 17, 2020). 3


 3The  Court declines Ieremia’s invitation to reconsider its prior holdings on this issue, see Dkt.
 No. 813 at 5–10; Dkt. No. 821 at 2–5. The Court discussed its holding at length in Aruda, 2020
 WL 4043496, at *2–5, and nothing Ieremia cites since Aruda compels a different result. See
 United States v. Carpenter, 816 Fed. Appx. 159, 159–60 (9th Cir. 2020) (citing policy statement
 in finding the defendant failed to meet his burden of showing an extraordinary and compelling
 reason warranting release); United States v. Arceneaux, 830 Fed. Appx. 859 (9th Cir. 2020)
 (citing policy statement in finding the court had not abused its discretion by considering the
 danger the defendant posed to the community). If this Court did not find the policy statement
 controlling, Ieremia imagines he would be entitled to the relief he seeks. But the terms
 “extraordinary” and “compelling” must mean something and even courts that do not find the
 policy statement to be controlling look, largely, at the same criteria in the policy statement and
 considered by this Court. See, e.g., United States v. Kauwe, 467 F. Supp. 3d 940, 946 (D. Nev.
 2020) (considering whether “(1) the combination of [the defendant’s] age and underlying health
 conditions elevate his risk of becoming seriously ill were he to contract COVID-19 . . . and (2)
 he faces greater risk from COVID-19 if he continues to be housed at his current facility instead
 of being released”); United States v. Williams, 2020 WL 4586860 at *3 (D. Haw. Aug. 10, 2020)
 (denying compassionate release because the defendant failed to demonstrate a large number of
 past or present infections at the facility); United States v. Kim, 2020 WL 3213312, at *3 (D.
 Haw. June 15, 2020) (denying compassionate release because the “court cannot tell that there is a
 substantial risk that [the defendant] will be reinfected”). Whether the policy statement is binding

                                                 4
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 5 of 10                     PageID #: 7803




        Accordingly, the Court applies the following framework to determine

 whether COVID-19 presents an extraordinary and compelling reason warranting a

 reduction in sentence:

        [A]n inmate must necessarily establish the following three elements
        by a preponderance of the evidence: (1) the inmate is “suffering from
        a terminal illness,” or a “serious” physical or cognitive condition; (2)
        that condition puts the inmate at a high risk of becoming seriously ill
        from COVID-19; and (3) if the inmate were to contract COVID-19,
        the inmate's ability “to provide self-care within the . . . correctional
        facility” would be “substantially diminishe[d]” and the inmate would
        “not [be] expected to recover.”

 United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

 (D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).

        The Court recognizes Ieremia suffers from a condition—obesity4—

 recognized by the CDC as placing him at greater risk of having a severe reaction to

 COVID-19. 5 The Court also finds that were he to contract the virus, his ability to

 provide self-care within the facility and recover is in serious doubt. See U.S.S.G.

 §1B1.13 n.1(A). During a prior surge of COVID-19 cases at USP Lompoc, where




 is, in other words, of little practical consequence because courts, by and large, consider the same
 criteria regardless (e.g., the defendant’s health conditions and risk at his facility).
 4Ieremia is obese, with a BMI of 38.8. Dkt. No. 818 at 13 (listing his weight as 294 pounds on

 December 2, 2020); Dkt. No. 507 at 27 (listing his height as 73 inches); see also Dkt. No. 813-3
 at 10; Dkt. No. 819 at 7–8.
 5See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness –People with

 Certain Medical Conditions, CDC (updated Dec. 29, 2020) https://www.cdc.gov/
 coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited
 Jan. 6, 2021) (listing those with BMIs of 30 or higher as having an increased risk of severe
 illness if they contract COVID-19).

                                                 5
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 6 of 10                    PageID #: 7804




 Ieremia is housed, two inmates died. 6 And Ieremia suffered significant symptoms

 from his first bout with the virus. See Dkt. No. 818 at 45–46 (detailing symptoms),

 78 (showing he was diagnosed with COVID-19 pneumonia and required

 supplemental oxygen). But Ieremia fails to show there is a significant risk of

 becoming seriously ill from COVID-19 because he has, in fact, already contracted

 and recovered from it.

        The Court acknowledges that USP Lompoc has struggled in containing the

 spread of COVID-19. 7 While the Bureau of Prisons (“BOP”) appears to have

 initially slowed the spread, cases of COVID-19 are again on the rise in that facility.

 As of January 6, 2020, the BOP reports 49 inmates and 7 staff are testing positive.8

 These numbers clearly demonstrate an upward trend. See Dkt. No. 821 at 6

 (documenting trend). When the Government responded to Ieremia’s motion on

 December 30, 2020, just 10 inmates were testing positive for the virus. See Dkt.

 No. 819 at 8–9. That such a sharp increase has occurred at a facility that has




 6See  Press Releases, BOP, https://www.bop.gov/resources/press_releases.jsp (last visited Jan. 5,
 2021).
 7See Dave Minsky, Coronavirus Outbreak Reported at Lompoc Prison Exceeds 60 Cases,

 Among Nation’s Highest, Lompoc Record (last updated May 21, 2020),
 https://lompocrecord.com/news/local/crime-and-courts/coronavirus-outbreak-reported-at-
 lompoc-prison-exceeds-60-cases-among-nations-highest/article_b1966dbc-0017-5b59-8a10-
 c385aa3072f5.html (last visited Jan. 6, 2021); see also Dkt. No. 813-8 (report detailing the
 facility’s challenges with COVID-19).
 8COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last

 visited Jan. 6, 2021).

                                                 6
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 7 of 10                 PageID #: 7805




 struggled in the past to contain the spread is enough for the Court to find there is a

 high risk to the average inmate at USP Lompoc of contracting the virus.

        However, that does not mean there is a high risk that Ieremia will contract

 the virus. Ieremia has already contracted and recovered from COVID-19. Dkt.

 No. 818 at 19 (listing COVID-19 as a resolved condition), 38 (reporting no

 symptoms 19 days after his initial COVID-19-related evaluation). While the Court

 recognizes that some reinfections are “expected,” the CDC explains that

 reinfections “remain rare.” 9 In short, the Court agrees with the Government:

 “[w]hile no one is claiming that it is impossible to contract COVID-19 a second

 time—there are a few known examples around the globe—the evidence currently

 available indicates that it is at least unlikely.” Dkt. No. 819 at 10. A rare chance

 of contracting a virus once recovered from simply does not meet the bar for an

 extraordinary and compelling reason warranting release.

        Because Ieremia has failed to demonstrate a high risk of contracting the

 virus a second time, his motion is DENIED. See United States v. Kim, 2020 WL

 3213312 (D. Haw. June 15, 2020) (citing a lack of evidence about the likelihood of

 reinfection in denying compassionate release).




 9COVID-19  (Coronavirus Disease): Reinfection with COVID-19, CDC (updated Oct. 27, 2020),
 https://www.cdc.gov/coronavirus /2019-ncov/your-health/reinfection.html (last visited Jan. 6,
 2021).

                                               7
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 8 of 10                   PageID #: 7806




 II.    Section 3553(a) Factors & Risk of Danger to the Community

        Even if Ieremia presented an extraordinary and compelling reason

 warranting a sentence reduction, the Court must consider any such reduction in

 light of the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

 Ieremia is “not a danger to the safety of any other person or the community, as

 provided under [18 U.S.C. §] 3142(g).”10 See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.

 § 1B1.13.

        Considering the Section 3553(a) factors, the Court finds Ieremia’s 170-

 month sentence is, as it was at sentencing, “sufficient, but not greater than

 necessary . . . (A) to reflect the seriousness of the offense, to promote respect for

 the law, and to provide just punishment for the offense; (B) to afford adequate

 deterrence to criminal conduct; [and] (C) to protect the public.” See 18 U.S.C.

 §3553(a)(2). To date, Ieremia has served roughly 50 months or just under 30

 percent of his sentence. Dkt. No. 507 at 2 (Ieremia has been detained since

 December 8, 2016). This is not sufficient to meet the goals of sentencing. In the

 drug distribution scheme underpinning Ieremia’s conviction, he was no passive



 10Ieremia  argues that the binding effect of Sentencing Commission policy statements controls
 whether the Court may consider dangerousness as part of its sentence reduction analysis. Dkt.
 No. 813-3 at 8 (arguing Ieremia need not “categorically prove that he poses no risk of danger”);
 Dkt. No. 821 at 4–5. As the Court recently explained, it disagrees. United States v. Lefiti,
 Criminal No. 15-00459-DKW-1, 2020 WL 7502449, *4 n.8 (D. Haw. Dec. 21, 2020). Indeed, it
 is hard to imagine dangerousness not being a part of any early release determination, including
 under Ieremia’s “totality of the circumstances” approach. Dkt. No. 813-3 at 7.

                                                8
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 9 of 10          PageID #: 7807




 player. Rather, as he admits, Dkt. No. 187 at 11, he was a manager or supervisor.

 Thus, not only was his conduct unlawful but he influenced and directed the

 unlawful conduct of others.

       Moreover, Ieremia is just thirty years old, but he already has sixteen years of

 criminal history. Dkt. No. 507 at 2, 19–24. That history is particularly concerning

 to the Court because it includes convictions for two crimes of violence—battery

 and assault with a deadly weapon—as a juvenile and one crime of violence—

 robbery, which included use of a firearm—as an adult. Id. Clearly, none of his

 prior run-ins with the criminal justice system have deterred Ieremia from engaging

 in further criminal activity. The need for Ieremia to actually serve a significant

 sentence for his conviction in this case is necessary “to afford adequate deterrence

 of criminal conduct.” 18 U.S.C. § 3553(a)(2)(B).

       Finally, due to Ieremia’s criminal history and, in particular, his convictions

 for crimes of violence, the Court finds he remains a danger to the community, and

 no conditions of release could reasonably assure that the community is safe from

 his further crimes. See 18 U.S.C. §§ 3142(g), 3553(a)(1)(C). Accordingly, the

 Court refuses to undermine the goals of sentencing by releasing Ieremia at this

 time. See 18 U.S.C. § 3553(a). For this separate and sufficient reason, Ieremia’s

 compassionate release motion is DENIED.




                                           9
Case 1:16-cr-00744-DKW Document 822 Filed 01/07/21 Page 10 of 10        PageID #: 7808




                                  CONCLUSION

        For the reasons set forth herein, Ieremia’s motion for compassionate release,

  Dkt. No. 813, is DENIED.

        IT IS SO ORDERED.

        DATED: January 7, 2021 at Honolulu, Hawai‘i.




   United States v. Jeremiah Ieremia, Criminal No. 16-00744-DKW-1, ORDER
   DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
   RELEASE

                                         10
